Citation Nr: 1440868	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from January 1980 to June 1995.

This matter came to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2014 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On his substantive appeal received in March 2011, the Veteran requested a hearing in Washington D.C.  In August 2012, the Veteran's representative in a handwritten notation wrote, "Local BVA Hearing."  A Board video conference hearing was scheduled for January 2013, but the Veteran failed to appear. 

In statements received in September 2009 and May 2010, the Veteran raised claims to reopen service connection for hypercholesterolemia and an increased rating claim for tinnitus.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is no worse than Level I impairment in the right and no worse than Level I in the left ear. 

CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 and Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Appropriate notice was provided to the appellant in August 2009.

With regard to the duty to assist, VA has obtained VA treatment records, reviewed the Veteran's Virtual VA file and VBMS records, and assisted the Veteran in obtaining evidence.  The VA has also afforded the Veteran adequate VA audiological examinations in which objective test results were obtained and information regarding the functional effects of the hearing loss was elicited from the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's electronic records; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a January 1997 rating decision, service connection was granted and an initial noncompensable rating was assigned for bilateral hearing loss.  The Veteran's current claim for an increased rating was received in June 2009.
  
The Veteran's bilateral hearing loss is rated under Diagnostic 6100.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).


Factual Background

When the Veteran was first afforded a VA examination in August 2009, he complained of having to ask others to repeat themselves, having difficulty locating those who speak to him, having trouble finding the telephone when it rings and having general speech understanding (especially those with accents).  On the authorized audiological evaluation in August 2009, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
40
45
LEFT
15
25
50
70

Pure tone threshold average was 29 (when rounded up from 28.75) for the right ear, and 40 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.

An August 2012 VA audiology repot notes normal hearing at 250 to 2000 Hz, and moderate to severe sensorineural hearing loss at 3000 to 8000 Hz for the right ear.  There was normal hearing at 250 to 2000 Hz in the left ear with a moderately severe sensorineural hearing loss at 3000 to 8000 Hz.  The audiologist found that speech discrimination "was good in the left ear 92% and excellent in the right ear 100%."  The use of hearing aids were discussed, for which the Veteran expressed no interest at the time.  No audiological chart was provided. 

A February 2014 VA audiology consult shows the Veteran's uncertainty of whether his hearing loss had decreased.  The audiologist found that pure tone responses "revealed a moderately severe to severe HFSNHL [high frequency sensorineural hearing loss], no change compared to the 2012 exam.  Word discrimination was excellent in both hears; 96% AD and 100 percent AS."  Hearing aids were discussed.  The Veteran reported having to ask coworkers to repeat themselves.  Although a copy of the audiological chart was not provided here, as will be seen below, the chart was provided in the May 2014 VA examination report. 

When the Veteran was afforded a VA examination in May 2014, he reported being unable to hear those unless they were close to him and not being able to understand those who speak with an accent.  The examiner cited to an authorized audiological evaluation conducted in February 2014, in which pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
60
55
LEFT
15
20
60
70

Pure tone threshold average was 36 in the right ear and 41 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

Analysis

Based on the foregoing, a rating in excess of 0 percent is not warranted.  As will be seen below, the Veteran's hearing loss is no worse than a numeric designation of I for each ear, which corresponds to a noncompensable disability rating under Table VII.

On audiological evaluation in August 2009, the average pure tone hearing loss in the right ear was 29 decibels, with 100 percent speech discrimination, and average pure tone hearing loss in the left ear was 40 decibels, with 96 percent speech discrimination.  These scores correlate to auditory acuity levels I bilaterally, under Table VII, Diagnostic Code 6100.  On the most current audiological evaluation in May 2014, the average pure tone hearing loss in the right ear was 36, with 96 speech discrimination; and the average pure tone hearing loss in the left ear of 41 decibels, with a 100 percent speech discrimination.  These scores also correlate to auditory acuity levels I, under Table VII, Diagnostic Code 6100.  Pursuant to Table VII, these scores warrant a 0 percent rating.  Thus, a compensable rating is not warranted.

The Veteran's test results do not demonstrate an exceptional pattern of hearing impairment.  Thus, 38 C.F.R. § 4.86 is not for application.

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran is a layperson without audiological training and, therefore, is not competent to opine regarding his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  Here, the objective examination is more probative of the severity of the Veteran's hearing impairment.  Since the audiometric evidence clearly shows that he has not experienced a level of bilateral hearing loss greater than 0 percent at any time during the period under appeal, an increased rating is not warranted.

The Board finds that preponderance of the evidence is against assigning a compensable rating.  38 U.S.C.A. § 5107(b).  

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bilateral hearing loss.  The August 2009 and May 2014 VA examiners noted the Veteran's reports regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 455.  The Veteran's disability is manifested by the having others repeat what was said, general speech understanding, the inability to locate the source of sound, and the inability to hear others unless they were in close proximity.  The schedular criteria provide for ratings based on the hearing impairment derived from combination of the percent of speech discrimination and pure tone threshold average.  In other words, the rating criteria contemplate the ability to hear spoken words on Maryland CNC testing and hearing sensitivity.  Hence, the rating criteria contemplate the Veteran's symptomatology of not being able understand others, locate sound and hear at a distance.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability due to the service-connected bilateral hearing loss, hence further consideration of TDIU is not warranted.  

ORDER

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


